—Judgment, Supreme Court, Bronx County (Daniel FitzGerald, J.), rendered December 22, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree and unlawful possession of marijuana, and sentencing him, as a second felony offender, to two concurrent terms of 5 to 10 years concurrent with a term of time served, unanimously affirmed.
The court’s questioning of an individual deliberating juror did not coerce him into surrendering any conscientiously held views. The court had previously delivered proper supplementary instructions to the deliberating jury as a whole, and the juror in question clearly stated that based on these instructions he could reach a fair verdict based on the evidence and the law. Concur — Williams, J. P., Mazzarelli, Andrias, Lerner and Saxe, JJ.